According to the uniform ruling of this Court, in cases brought before the Supreme Court by certiorari to review the opinion and judgment of the Court of Appeals, we accept the findings of facts made by the Court of Appeals as conclusive, and only review questions of law, and the application of the same to the facts found by the Court of Appeals. Postal Telegraph-Cable Co. v. Minderhout, 195 Ala. 420, 71 So. 91; Hill Grocery Co. v. Ligon, 231 Ala. 141, 164 So. 219; Payne v. Boutwell, 231 Ala. 311, 164 So. 755. The record presents nothing reviewable by this Court, and the petition for writ of certiorari is denied. Authorities, supra.
Writ denied.
GARDNER, C. J., and BOULDIN and FOSTER, JJ., concur. *Page 619